Maeshall, J.
The question of law submitted, we decide and answer in the negative. The rule that a judgment in an notion in a court of competent jurisdiction, as to the case involved, is conclusive between the parties to it in that and nil courts, as to all questions that were or might have been litigated and decided, where they subsequently arise on the same cause of action, and is conclusive respecting all questions actually litigated and decided when they subsequently *360arise in another canse of action between the same parties, is what the appellant invokes, and cites fifty-three authorities to support, but wherein it applies to the facts of this case, certified to by the trial court, is not pointed out nor is it discoverable. The questions in this case involved only the right to recover for the board bill, and the amount of it. Such questions were not decided adversely to plaintiffs in the replevin case, but in their favor, though the recovery of the debt could not be had in the tort action. Instead of the judgment being a bar to plaintiffs’ proceeding to recover in this action, it determined the facts requisite to such recovery in their favor.
The question submitted is too simple to require discussion. We can but assume that the trial court made the certificate, upon which the appeal is based, without that attention and regard for the nature of the proceeding which the law contemplates shall be bestowed on the subject. The legislative intent, voiced by the statute, clearly is that, in stating questions of law for decision in such cases, the trial judge shall exercise sound judgment, and not sign a certificate, certifying that a doubtful question of law exists, requiring a submission of it to the supreme court, and thereby start a case on its way to this court, when only the plainest principles of law are involved, not open to serious controversy ataong professional men. To do that falls short of judicial duty under, and defeats, the law wisely enacted to prevent appeals in cases involving trifling amounts, and no disputable questions of law.
By the Court. — The question of law certified is answered in the negative, and the judgment is accordingly affirmed.